

113 HR 3727 IH: Keep the EPA Honest Act of 2013
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3727IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. McKinley (for himself, Mr. Griffin of Arkansas, Mr. Stivers, Mrs. Capito, Mr. Johnson of Ohio, Mr. Rahall, Mr. Guthrie, and Mr. Cramer) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the Administrator of the Environmental Protection Agency from proposing any standard of performance for emissions of carbon dioxide from existing fossil fuel-fired electric utility generating units before the Administrator has finalized a standard of performance for emissions of carbon dioxide from new fossil fuel-fired electric utility generating units.1.Short titleThis Act may be cited as the Keep the EPA Honest Act of 2013.2.Prohibition against proposing standards of performance for emissions of carbon dioxide from existing power plants before finalizing standards of performance for emissions of carbon dioxide from new power plants(a)ProhibitionThe Administrator of the Environmental Protection Agency shall not propose any standard of performance under section 111(d) of the Clean Air Act (42 U.S.C. 7411(d)) for emissions of carbon dioxide from existing fossil fuel-fired electric utility generating units before the Administrator has finalized and published in the Federal Register a standard of performance under section 111(b) of such Act (42 U.S.C. 7411(b)) for emissions of carbon dioxide from new fossil fuel-fired electric utility generating units.(b)Rule of constructionThis Act shall not be construed to have any implication with respect to whether the Administrator of the Environmental Protection Agency has authority to propose standards of performance under section 111(d) of the Clean Air Act (42 U.S.C. 7411(d)) for emissions of air pollutants other than carbon dioxide from existing sources before finalizing standards of performance under section 111(b) of such Act (42 U.S.C. 7411(b)) for emissions of such air pollutants from new sources.